DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended – in order to clarify that sound is not radiation -- as follows: 

Claim 1: A pump gear configured to be mounted on an input shaft of a supply pump that pumps fuel, comprising: 
a hollow portion that is open to a distal end side in an axial direction; and 
a tapered surface that is formed on an inner peripheral surface of the hollow portion and gradually increases in diameter as it extends from a base end side toward the distal end side in the axial direction, wherein 
the tapered surface is formed so that a focusing point of sound 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious a pump gear for a fuel pump wherein the distal end gear has a hollow portion which is shaped such that all sound radiating from the hollow surface is focused to a single point. 
The closest prior art of Suzuki (US 2015/0059702) shows a supply pump end gear 22 which has a tapered end 21b (Fig. 4, shown). While similar, it would fail to focus sound/noise to a single point throughout its surface, but instead radiate it outward. 
Hoffman et al (US 4,190,401) in Fig. 1, Singelmann et al (US 2,745,247) in Fig. 3, and Ishii et al (US 4,322,174) in Fig. 3, all show “typical” gearing configurations of different shapes, but fail to disclose the exact shape needed to focus sound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747